             Case 3:19-cv-00264-JST Document 23 Filed 04/10/19 Page 1 of 3



 1   CHRIS K. RIDDER (SBN 218691)
     Email: chris@rcjlawgroup.com
 2   BENJAMIN A. COSTA (SBN 245953)
     Email: ben@rcjlawgroup.com
 3   RIDDER, COSTA & JOHNSTONE LLP
     12 Geary Street, Suite 701
 4   San Francisco, CA 94108
     Tel: (415) 391-3311
 5   Fax: (415) 358-4975
     Attorneys for Defendant
 6   OOSHIRTS, INC.
 7
 8                        UNITED STATES DISTRICT COURT FOR THE

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                               SAN FRANCISCO DIVISION

11
12   ATARI INTERACTIVE, INC.,                 Case No. 3:19-cv-00264-JST
            Plaintiff,
13                                            DECLINATION TO MAGISTRATE
            v.                                JUDGE JURISDICTION.
14
     OOSHIRTS, INC.,
15         Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLINATION TO MAGISTRATE                                      Case No. 3:19-cv-00264-JST
     JUDGE JURISDICTION
               Case 3:19-cv-00264-JST Document 23 Filed 04/10/19 Page 2 of 3



 1                                Decline Magistrate Judge Jurisdiction
 2          In accordance with the provisions of 28 U.S.C. § 636(c), Defendant ooShirts, Inc.,

 3   declines to have a United States magistrate judge conduct all further proceedings in this case and
 4   hereby requests that this case be reassigned to a United States district judge.
 5
 6          Dated: April 10, 2019
 7
                                                           By:     /s/ Chris K. Ridder
 8                                                         CHRIS K. RIDDER (SBN 218691)
                                                           Email: chris@rcjlawgroup.com
 9                                                         BENJAMIN A. COSTA (SBN 245953)
                                                           Email: ben@rcjlawgroup.com
10                                                         RIDDER, COSTA & JOHNSTONE LLP
                                                           12 Geary Street, Suite 701
11                                                         San Francisco, CA 94108
                                                           Tel: (415) 391-3311
12                                                         Fax: (415) 358-4975
13                                                         Attorneys for Defendant OOSHIRTS, INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DECLINATION TO MAGISTRATE                    1                               CASE NO. 3:19-cv-00264-JST
      JUDGE JURISDICTION
               Case 3:19-cv-00264-JST Document 23 Filed 04/10/19 Page 3 of 3



 1                                  DECLARATION OF SERVICE
 2          I, Benjamin A. Costa, hereby declare:

 3
 4          I am over eighteen years of age and not a party to the within cause. My business address
 5   is 12 Geary Street, Suite 701, San Francisco, CA 94108. Pursuant to Federal Rule of Civil
 6   Procedure 5(b), I hereby certify that I am a representative of Defendant ooShirts Inc. and that on
 7   this 10th day of April, 2019, I caused this DECLINATION TO MAGISTRATE JUDGE
 8   JURISDICTION to be served by the Court’s CM/ECF system.
 9
10          I declare under penalty of perjury that the foregoing is true and correct. Executed on this
11   10th day of April, 2019, at San Francisco, California.
12
13
                                                          By:    /s/ Benjamin A. Costa
14                                                        Benjamin A. Costa
                                                          State Bar No. 245953
15                                                        RIDDER, COSTA & JOHNSTONE LLP
                                                          12 Geary Street
16                                                        Suite 701
                                                          San Francisco, CA 94108
17
                                                          Attorneys for Defendant ooShirts, Inc.
18
19
20
21
22
23
24
25
26
27
28

      DECL. OF SERVICE                                                             Case No. 3:19-cv-00264-JST
